          Case 1:21-cv-05884-PGG Document 17 Filed 09/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

MEGHAN McCRANE,                              :

       individually and on behalf of         :       Case No. 5:21-cv-05884
       a class of all persons and entities
       similarly situated,                   :       Judge Paul G. Gardephe
       Plaintiff,                            :
vs.
                                             :
RPA ENERGY, INC. and
AGR GROUP NEVADA, LLC,                       :

       Defendant.                            :


                                   NOTICE OF SETTLEMENT

       Now come Plaintiff, Meghan McCrane, and Defendants, RPA Energy, Inc. and AGR

Group Nevada, LLC, and notify the Court that the parties have reached a settlement of this matter.

The Parties anticipate executing a Settlement Agreement and filing a Stipulation of Dismissal

within thirty (30) days or less.

                                             Respectfully submitted:

                                             /s/ Anthony I. Paronich
                                             Anthony I. Paronich (Admitted Pro Hac Vice)
                                             PARONICH LAW, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             Telephone: (617) 485-0018
                                             Facsimile: (508) 318-8100
                                             Email: anthony@paronichlaw.com

                                             Counsel for Plaintiff and the putative class

                                             /s/ Paul A. Rosenthal
                                             Paul A. Rosenthal
                                             Kelley Drye & Warren LLP
                                             One Jefferson Road

                                                 1
         Case 1:21-cv-05884-PGG Document 17 Filed 09/07/21 Page 2 of 2




                                            2nd Floor
                                            Parsippany, NJ 07054
                                            Telephone: (973) 503-5943
                                            Facsimile: (973) 503-5950
                                            paulrosenthal@kelleydrye.com

                                            Counsel for Defendant, RPA Energy, Inc.

                                            /s/ Lisa A. Messner
                                            Lisa A. Messner (Admitted Pro Hac Vice)
                                            Mac Murray & Shuster LLP
                                            6525 West Campus Oval, Suite 210
                                            New Albany, Ohio 43054
                                            Telephone: (614) 939-9955, Fax: (614) 939-9954
                                            E-mail: lmessner@mslawgroup.com

                                            Counsel for Defendant, AGR Group Nevada, LLC



                               CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on this 7th day of September, 2021, the foregoing

document was filed through the Court’s ECF system, which will send notice to all counsel of

record in this matter.

                                            /s/ Lisa A. Messner
                                            Lisa A. Messner (Admitted Pro Hac Vice)




                                               2
